 In the Matter of THE CROSLEY CORPORATIONandUNITED ELECTRICAL,RADIO & MACHINE WORKERS or AMERICA, CIOCase No. 9-R-1417SUPPLEMENTAL DECISIONANDORDERFebi-uar°y 15, 1945On June 28, 1944, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.'Pursuant to the Direction of Election,an election by secret ballot was conducted on July 25, 1944, underthe direction and supervision of the Regional Director for the NinthRegion (Cincinnati, Ohio).On July 26, 1944, the Regional Directorissued and duly served upon the parties an Election Report.As to the balloting and its results, the Regional Director reportedas follows :Approximate number of eligible voters----------------------- 830Valid votes counted---------------------------------------- 676Votes cast for United Electrical, Radio & Machine Workers ofAmerica, CIO--------------------------------------------307Votes cast for International Brotherhood of Electrical Workers,Local B-1127, A. F L-------------------------------------345Votes castagainst participating unions----------------------24Challenged ballots------------------------------------------5Void ballots-----------------------------------------------0On July 29, 1944, the UE filed objections to the conduct of theelection and petitioned the Board to set aside the results of the electionon the following grounds :(1) that foremen and group leaders of the Company, prior to theelection, urged employees not to join the UE but to vote for theIBEW; (2) that the Company permitted officers and representativesof the IBEW to circulate freely through the Company's plant priorto the election, and that such representatives solicited employees tosupport the IBEW; (3) that representatives of the IBEW were per-156 N. L.R. B. 1722.60 N. L. R. B., No. 115.623 624DECISIONSOF NATIONALLABOR RELATIONS BOARDmitted to talk to employees in the plant during working hours; (4)that the IBEW on the morning of the election distributed campaignliterature "in violation of long established election rules of the Board;"(5) that the Company, upon demand of the IBE«T made subsequentto the filing of the UE petition, discharged employees because theyfavored the UE; and (6) the Company permitted the IBEW to dis-tribute leaflets on company property but denied the same privilegeto the UE. On October 19, 1944, the Regional Director, having in-vestigated the matter, issued and duly served upon the parties hisReport on Objections.On November 5, 1944, it appearing that thesaid objections raised substantial and material issues with respect tothe conduct of the ballot, the Board ordered a hearing on said objec-tions.Pursuant to notice, a hearing was held on December 5 and 6, 1944,at Richmond, Indiana, before R. N. Denham, Trial Examiner.TheBoard, the Company, the UE, and the IBEW appeared, participated,examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.All parties were afforded oppor-tunity to file briefs.On January,5, 1945,-the Trial -Examiner, pursu-ant to an Order of the Board, issued a Report on Objections to Election.Thereafter, the UE filed exceptions to the Report on Objections toElection and a supporting brief.Oral argument, in which all partiesparticipated, was held before the Board in Washington, D. C., onJanuary 25, 1945.Upon the entire record in the case, the Election Report, the objec-tions of the UE, the Report on Objections, and the record previouslymade, the Board makes the following:FINDINGS OF FACTIt is clear from the record, and admitted by the Company, that dur-ing the several weeks preceding the election, officers, members, andrepresentatives of the IBEW were permitted to distribute literaturefreely at the Company's guard office as the employees entered or left`the plant.No comparable facility was extended to the UE. Theguard office is located approximately 150 feet from the public highwayat the end of a concrete sidewalk leading from the guard office to thehighway.On either side of the sidewalk and between the guardoffice and the highway are large parking lots used by the Company's-employees.The lots are Company property.All persons engaged inthe distribution of leaflets on behalf of the UE were not employeesof the Company and they were required to remain off all Companyproperty, including the parking lots.This rule was strictly enforced. THE CROSLEY CORPORATION625In addition, many of the public buses bringing employees to the plantdischarged their passengers on Company property.Although theUE distributors attempted on several occasions to distribute literatureon the Company's premises, they were immediately removed from saidpremises by guards of the Company. The IBEW was allowed theunrestricted privilege of distributing its campaign literature on Com-pany property.Although the Company admits that the disparityof treatment, as set out above, occurred, it states in support thereofthat the IBEW distributors were all employees and known to theCompany while those engaged in behalf of the UE were unknown tothe Company.Since the selection of bargaining representatives is the exclusiveconcern of the employees, the Board requires that an employer duringand before an election shall observe a policy of scrupulous neutralityand shall refrain from any action which may be interpreted as favor-ing any contestant in the election.We are of the opinion and findthat the Company's failure to restrain the IBEW from using itspremises for literature distributing purposes, or, in the alternative,to accord equal privileges to the UE, constituted a discriminatory andimproper assistance to the IBEW in its election campaign and didinterfere with the exercise by the employees of their free choice ofbargaining representatives.For these reasons and to the extent indi-cated above, we sustain the Union's objection No. 6 to the conduct ofthe election, and shall direct that the election be set aside.We shallnot, however, direct a further election until such time as the RegionalDirector advises that one may appropriately be held among the em-ployees in the unit hereinbefore found appropriate.Inasmuch as the sustaining of the UE's objection No. 6 is sufficientto void the election conducted on July 25, 1944, we find it unnecessaryto pass upon its other objections.ORDERUpon the basis of the foregoing findings of fact, the National LaborRelations Board hereby vacates and sets aside the election held in thisproceeding on July 25, 1944, and the result thereof.628563-45-vol. 60-41